The plaintiff, in her petition, bases her case on the allegation that all the defendants *Page 480 
agreed with her that, if she would join in a contract to sell the real estate and join in the execution of a warranty deed, she would receive one-fifth of the purchase price thereof. The plaintiff failed to prove this allegation, even by her own testimony. The record shows that no such agreement was reached, but on the contrary, nothing whatever was said by any of the parties previous to the execution of the contract and deed to indicate any doubt as to plaintiff's ownership of a one-fifth interest. All parties assumed that plaintiff owned a one-fifth interest and acted accordingly.
Plaintiff's case now rests on the proposition that there was a valid consideration for her entering into the contract and deed.
Whether there was valid consideration, in my opinion, rests upon the answer to the question as to whether the grantee or purchaser has a valid cause of action against the plaintiff on her covenants and warranty should some defects subsequently appear. If she is liable, then there is "a detriment to the promisee."
The record does not show definitely whether the purchaser or grantee knew that plaintiff did not have title to the one-fifth at the time he accepted the deed. However, the record strongly indicates that he did have this knowledge. He applied for a $10,000 loan through Unverferth  Unverferth, attorneys, from The Mutual Life Insurance Company. It took some time to complete the loan, and the check for the loan, payable to Unverferth 
Unverferth, Dwight Downing and Edna Downing, was endorsed over to Jennie Reese, agent for the Tom Morgan heirs, as part of the purchase price.
The record shows further that several of the defendants got their legal information that plaintiff had no title to a one-fifth share from Unverferth  Unverferth before the loan was closed and the deed delivered. But the record is strangely silent as to the actual knowledge of the grantee at the time he accepted the deed. If the record showed that the grantee had actual knowledge before acceptance of the deed that one of the grantors had no title, and that all parties had acted under a mutual mistake, then I would dissent, but since the record is as it is, I must concur. *Page 481